Citation Nr: 1715714	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1975, including combat service in the Republic of Vietnam and his decorations include the Combat Infantryman Badge.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In a January 2014 decision, the Board denied the Veteran's a rating in excess of 30 percent for PTSD.  The Veteran appealed the January 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court) , which in a November 2014 order granted a Joint Motion for  Remand (JMR) and vacated the Board's January 2014 decision that denied a rating in excess of 30 percent for PTSD.

In May 2015, the Board remanded the Veteran's claim for a rating in excess of 30 percent for PTSD for additional development.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas.

2.  It is reasonably shown that the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 70 percent rating for PTSD are met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a grant of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The Veteran's PTSD is rated 30 percent disabling.  He contends that his PTSD is more severe than the currently assigned rating and that he is entitled to a higher initial rating.  Following a review of the relevant evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's PTSD warrants a disability rating of 70 percent throughout the appeal period.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2015); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9400 (2016).  Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms listed in General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

In April 2009 the Veteran was afforded a VA examination.  The examination report notes spells of increased anxiety, especially in public; intrusive memories with a frequency of two to three times a week; and nightmares approximately once every two months.  The Veteran reported difficulty falling asleep and angry outbursts.  He reported no hallucinations, suicidal ideations or consistent complaints of depression.  The Veteran did not report any panic attacks at this examination.  The Veteran was married but was estranged from his wife.  He related that he was close to his two daughters as well as his mother, sister and grandchildren.  He reported that he had a handful of friends though he was "cut loose" from a number of them over the years.  The Veteran was unemployed secondary to retirement in 2003 when the company he was working for went out of business.  He reported that he was at constant war with his supervisors and frequently had to resolve this with management.  The Veteran reported no social life and he was unable to stand crowds as he felt increased anxiety in crowds.  The Veteran's mental status examination was normal, and the examiner noted that the severity of his PTSD was mild.  The examiner further noted that the Veteran had not had any time off or unemployment due to his PTSD.  He assigned the Veteran a GAF score of 68.  

In a May 2009 statement, the Veteran reports that he has panic attacks each time he leaves the house and continually feels like he is going to get in a bad wreck, get shot, or shoot someone.

In statement received in May 2009, the Veteran's daughter reports that she noticed changes in the Veteran over the prior six months, such as decreased memory, sleep deprivation, increased panic attacks, and depression.

At the April 2010 VA examination, the Veteran maintains that his PTSD symptoms have been getting worse since 2003.  He reported nightmares related to Vietnam at least two times a week and that he would wake up feeling nervous.  He further reported frequent intrusive thoughts and depression, but denied any suicidal thoughts.  The examiner noted that the Veteran had anger problems and, although he had learned to deal with crowds, he tried to stay away from people and had a restricted social life.  Further, the Veteran reported decreased interests and feeling detached.  The examiner observed that the Veteran's affect was restricted.  The Veteran denied suicidal ideations, panic disorder, hallucinations, and delusions.  He had some hypervigilance and an elevated startle response.  The examiner noted that the Veteran's employment was affected by his tendency to isolate from others and that he was not able to mix with his coworkers.  The Veteran had not worked since 2003 and reported that he used to get angry when he worked.  The Veteran's social functioning was affected by his tendency to isolate and stay away from people.  The Veteran was separated and did not talk to his wife, but continued to share a house with her.  The Veteran reported that he was taking care of his mother and had a good relationship with his daughters.  The examiner noted no impairment of thought process or communication and no inappropriate behaviors.  The Veteran's mental status examination was normal and he denied suicidal and homicidal thoughts.  The Veteran was assigned a GAF score of 58, which equated to moderate difficulty in social or occupational functioning.  

The Veteran had another VA examination in April 2012, at which the examiner notes that the Veteran had occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior.  The examiner notes symptoms of depressed mood; anxiety; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances, including work or a worklike setting; and inability to establish and maintain effective relationships.  The Veteran continued to live with his wife, but experienced marital distress.  He described good family support from his children and siblings.  There was no reference to any panic attacks.  

On mental status evaluation, the Veteran had normal cognitive functioning with some impairment in short-term memory.  He was oriented time four.  His mood was euthymic with congruent affect.  He was alert, cooperative, and tracked conversation well.  His thought process was concrete with thought content focused on responding to questions.  The Veteran had good eye contact, speech of a normal rate and volume, and motoric movements within normal limits.  He was appropriately groomed.  He denied suicidal/homicidal ideation, visual hallucinations, and visual hallucinations.  The Veteran was assigned a GAF score of 60.  

Throughout the appeal period, the VA treatment records are generally consistent with the VA examination reports.  VA treatment records show a GAF score of 45 on July 23, 2009 and a GAF score of 54 on October 25, 2010.  An April 24, 2013 treatment record noted that the Veteran filed for divorce in February 2013.  However, an October 17, 2013 VA treatment record noted the Veteran called off the divorce because it was getting "too messy".

At the February 2016 VA examination, the Veteran's symptoms were depressed mood, anxiety, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or worklike setting.  Upon examination, the Veteran's mood was down and his affect was flat with limited range of affect.  There was no evidence of hallucinations, delusions, loose associations, or flight of ideas and the Veteran denied thoughts of harming himself, others, or property.  The Veteran was oriented to time, place, person, and purpose; the quality of his thinking was adequate; his memory was not impaired; his insight and judgment were adequate; and his intellectual ability was at least average.  The Veteran reported that he did not sleep and he could not go anywhere; he just stayed at home.  The examination report notes the Veteran had some difficulty in delayed recall and his symptoms included disturbing dreams, memories, associated depression, irritability, anger, sleep problems, nightmares, recurring/disturbing memories; problems in work; hypervigilance; exaggerated startle reflex; and avoidance of people.  The examiner notes the Veteran's PTSD causes moderate impairment in social functioning that reduces his desire to be around others; and increased noise level, uncertainty, unpredictability, and other triggers to PTSD may further exacerbate his symptoms and result in isolation and decompensation.  The examiner notes the likelihood in him functioning in a work setting in a productive manner is highly unlikely.

In an August 2016 statement, the Veteran's wife reports that the Veteran stays in bed sleeping most of the day after taking his medications; verbally dismisses close family members, childhood friends and acquaintances; remains confined to his house 99 percent of the time; and possesses no social life.  She also reports that the Veteran threatened to beat her and kill her.  She reports the divorce is not finally due to the cost.

In an August 2016 statement, the Veteran's daughter, [redacted], stated that the Veteran never attended her awards programs, coronation activities, or games where she performed in the band because he did not like to be around people.  She reported that he left her graduation ceremony because it was too overwhelming for him.  She describes multiple negative interactions with her father, which has led to her only speaking to him regarding her children.  She reports that he seems to be isolated the majority of the time and does not have friends because of his hostile attitude and spends the majority of his day sleeping.

In an August 2016 statement, the Veteran's daughter reported that the Veteran isolated himself, was easily angered, could not hold a normal conversation, and had a poor memory.

The Veteran's neighbor and friend of the past twenty plus years also submitted a statement in August 2016.  He reports that the Veteran has become paranoid.  He describes an incident where he stopped by the Veteran's house and the Veteran was packing a revolver because he felt he may be in danger while tending to his yardwork.

A November 2016 private diagnostic assessment from Dr. Cesta notes the escalation of the Veteran's mental illness prevented him from returning to an alternative job after the International Paper Company closed.  He determined the Veteran slowly developed severe and pervasive mental illness, isolating him socially and preventing him from functioning in a manner where he could behave appropriately in an occupational setting.  Dr. Cesta determined the Veteran's symptoms of PTSD have, essentially, invaded his capacity for logical and clear thought and he remains at the same level of anxious intensity as he had while in Vietnam.  Dr. Cesta further notes the Veteran is struggling to control his anger and has threatened to harm his wife physically.  Upon examination, the Veteran's thought content was positive for intermittent suicidal ideation without plan or intent and his thought process was generally linear and logical with some circumstantial and tangential thought processing.  There was no evidence of delusions; however, he had altered casual relationships, specifically, feeling inappropriate guilt associated with survival, and feeling that he could have done something to prevent the deaths of others during his active duty.  There were no perceptual alterations such as auditory, visual, or tactile hallucinations; however, there was a dissociative episode which occurred during the interview where the Veteran could experience the sights, sounds, smells, and scenery of Vietnam.

Following a review of the relevant evidence of record, the Board finds that the criteria for a rating of 70 percent have been met throughout the appeal period.

The Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 70 percent, as they are not of such a severity or frequency to result in total occupational and social impairment.  The evidence did not show gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While there was some evidence of dissociative episodes, the medical evidence showed no delusions or hallucinations.  Additionally, while the record noted suicidal ideation and threats of harm to his wife and others at times throughout the appeal period, this did not amount to persistent danger of hurting self or others as required for a 100 percent evaluation.  

II. TDIU

On the Veteran's application for TDIU received in March 2017, the Veteran contends that his PTSD prevents him from securing or following a substantially gainful occupation.  When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for TDIU benefits will be considered part of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19. 

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).
The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  

As this Board increases the Veteran's disability rating for PTSD to 70 percent, the Veteran meets the threshold schedular requirement for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  

On the Veteran's TDIU application, he reports that he last worked full-time on July 31, 2003 and became too disabled to work on July 31, 2003.  His last employment was with International Paper as a factory worker and he had two years of college education.

The April 2009 and April 2010 VA examination reports note the Veteran is unemployed secondary to retirement in 2003 when the company he was working for went out of business and the Veteran had no unemployment or time off from work due to his mental health.  The April 2009 examination report also notes the Veteran had trouble with supervisors because they did not like the way he presented himself and he was in constant war with the supervisors and frequently had to resolve this with management.  

The February 2016 VA examination report notes the Veteran's PTSD causes moderate impairment in social functioning that reduces his desire to be around others; increased noise level, uncertainty/ unpredictability and other known and unknown triggers to PTSD may further exacerbate his symptoms and further result in isolation and decompensation.  The examiner determines the likelihood of him functioning in a work setting in a productive manner is highly unlikely.  The examiner further opines that working in an environment that is outside of isolation, predictable, and control is likely to decrease his symptoms; and therefore, the Veteran may function best in an employment setting with activities that he can be with few individuals, have few environmental stressors, modified work hours and work load, and with the opportunity to readjust after periods of emotionally returning from flashbacks or disturbing memories.

In a November 2016 private diagnostic assessment, Dr. Cesta determined the escalation of the Veteran's mental illness prevented him from returning to an alternative job after the International Paper Company closed in 2003.  He noted the Veteran slowly developed severe and pervasive mental illness, isolating him socially and preventing him from functioning in a manner where he could behave appropriately in an occupational setting.  

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports that the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.  In sum, the Board finds that entitlement to a TDIU is warranted.


ORDER

For the entire appeal period, a rating of 70 percent for PTSD is granted, subject to the law and regulations governing payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


